Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant's election with traverse of 1-14  in the reply filed on  1/7/2022 is acknowledged.  The traversal is on the ground(s) that examiner has the burden to show that the subcombination “has utility by itself or in another materially different combination.” The Office has not shown “reasons why there would be a serious burden on the examiner if restriction is not required.”  This is not found persuasive because the claims 1-20 comprises the subcombination  the Inventions II (claims 1-14)  addressed to Figure 2 and the combination of the invention I (claims 15-20) addressed to Figure 1.These inventions are related as combination and subcombination. The Inventions I recites the receiver circuit having the phase compensation circuit which does not have the same structure as the phase compensation circuit of the invention II. Thus, the subcombination of invention II has separate utility from the combination of the invention I.
The requirement is still deemed proper and is therefore made FINAL.
             Claims 15-20 should canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Allowable Subject Matter

           Claims 1-14 are allowed because the prior art of record fails to disclose that:
-a control circuit configured to: in response to an initiation of a training mode, enable a reference signal on a signal node; set the first and second delay values to respective initial values; collect data samples and error samples that are sampled from the reference signal based on the respective first and second delay values; and adjust a phase difference between the data clock signal and the 


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842